UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 12b-25 Notification of Late Filing Commission File Number 000-52282 NOTIFICATION OF LATE FILING (Check One): þ Form 10-Ko Form 11-Ko Form 20-Fo Form 10-Qo Form N-SAR For Period Ended: December 31, 2010 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: READ ATTACHED INSTRUCTION SHEET BEFORE PREPARING FORM.PLEASE PRINT OR TYPE. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I - REGISTRANT INFORMATION EASTBRIDGE INVESTMENT GROUP CORPORATION Full name of registrant Former name if applicable 8040 East Morgan Trail, Unit 18 Address of principal executive office (Street and Number) Scottsdale, AZ85258 City, state and zip code PART II - RULE 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate.) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; þ (b) The subject annual report, semi-annual report, transition report on Form 10-K, 20-F, 11-K, or Form N-SAR, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail the reasons why Form 10-K, 11-K, 20-F, 10-Q, N-SAR or the transition report or portion thereof, could not be filed within the prescribed time period.(Attach extra sheets if needed.) The Registrant's Annual Report on Form 10-K for the period ended December 31, 2010 (the "Annual Report") could not be filed within the prescribed time period as management needs additional time to review and finalize the Annual Report, including the financial statements included therein. PART IV - OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Norm Klein(480)966-2020 (Name)(Area Code)(Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s). þ Yeso No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? þ Yeso No If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. It is uncertain at this time whether or not there will be a significant change in the Company's results of operations from 2009 to 2010. The Company is determining the value of securities received in consideration for services rendered. The value of the securities will directly impact the revenue in 2010 and could have a positive or negative change in net income (loss) for the year as compared to 2009. 2 EASTBRIDGE INVESTMENT GROUP CORPORATION (Name of Registrant as Specified in Charter) Has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: March 31, 2011 By: /s/ Norm Klein Norm Klein PFO and Director 3
